DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, Claims 1-16 in the reply filed on 06/01/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 17-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups II and III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/01/2022.

Specification
The use of the term “3M glass bubbles” and “Omega-Bubbles” (see Specification at [0043]), which are a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claims 4, 5, 8, 10, 12, and 15 are objected to because of the following informalities:  
Claims 4, 12, 15, line 3 and claims 5, 8, 10, lines 2-3,  recites “weight of the spackling compound total” which appears to be a typographical error and should be “total weight of the spackling compound”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-9, and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Negri et al. (US 2014/0083038 A1) (“Negri” hereinafter).

Regarding claim 1, Negri teaches a spackling compound (see Negri at [0009] teaching a joint compound composition, wherein the joint compound composition is taken to meet the claimed spackling compound based on the structure as outlined below), which comprises
calcium carbonate (see Negri at [0009] teaching (h) bulk filler, such as calcium carbonate, and see Negri at Table 5, Formulation 3B, column 6, row 6 teaching Microwhite 100 Calcium Carbonate),
hollow glass microspheres (see Negri at [0009] teaching (b) a plurality of hollow spheres, also see Negri at [0091] teaching for example, in some embodiments, spheres… include… soda lime boro-silicate glass bubbles (e.g., as marketed under the Scotchlite (3M) trade name), and see Negri at Table 5, Formulation 3B, column 6, rows 4-5 teaching Scotchlite K1 and Scotchlite iM16K),
a binder (see Negri at [0009] teaching (a) latex emulsion binder, and see Negri at Table 5, Formulation 3B, column 6, row 1 teaching Polyacrylate Ester Emulsion Rhoplex MC-1834P Binder),
a humectant (see Negri at [0009] teaching (d) humectant, and see Negri at Table 5, Formulation 3B, column 6, row 9 teaching Sorbitol humectant),
a polyacid dispersant (see Negri at [0100] teaching acidic acrylate copolymers… of… acrylate… may also optionally be used as associative thickeners… include those marketed under the Alcogum trade name, wherein acidic acrylate copolymers of acrylate Alcogum is taken to meet the claimed polyacid dispersant, and see Negri at Table 5, Formulation 3B, column 6, row 13 teaching Alcogum L-62 Rheological modifier), and
a rheology-modifying additive (see Negri at [0009] teaching (f) rheological modifier, and see Negri at Table 5, Formulation 3B, column 6, row 11 teaching Cellosize DCS Rheological polymer).

Regarding claim 2, Negri teaches the limitations as applied to claim 1 above, and further teaches wherein the rheology-modifying additive includes a rheology-modifying clay (see Negri at [0009] teaching (i) delaminated clay, such as kaolin clay, and see Negri at Table 5, Formulation 3B, column 6, row 11 teaching Actimin Kaolin Clay, wherein kaolin clay is taken to meet the claimed rheology-modifying clay) and 
a cellulosic thickener (see Negri at [0009] teaching (f) rheological modifier, also see Negri at [0098] suitable rheological modifiers… include… cellulosic… thickeners, and see Negri at Table 5, Formulation 3B, column 6, row 11 teaching Cellosize DCS Rheological polymer), 
and wherein the spackling compound comprises 
20-50 % w/w calcium carbonate (see Negri at Table 5, Formulation 3B, column 6, row 6 teaching Microwhite 100 Calcium Carbonate 23.2 wt%), 
2-40 % w/w hollow glass microspheres (see Negri at Table 5, Formulation 3B, column 6, rows 4-5 teaching Scotchlite K1 11.6 wt% and Scotchlite iM16K 11.6 wt% (23.3 wt% total)),
0.1-20 % w/w of the rheology-modifying clay (see Negri at Table 5, Formulation 3B, column 6, row 11 teaching Actimin Kaolin Clay 0.5 wt%), 
0.1-5 % w/w of the cellulosic thickener (see Negri at Table 5, Formulation 3B, column 6, row 11 teaching Cellosize DCS Rheological polymer 0.5 wt%), 
0.5-20 % w/w of the binder (see Negri at Table 5, Formulation 3B, column 6, row 1 teaching Polyacrylate Ester Emulsion Rhoplex MC-1834P Binder 13.9 wt%), 
0.1-5 % w/w of the humectant (see Negri at Table 5, Formulation 3B, column 6, row 9 teaching Sorbitol humectant 0.7 wt%), 
0.1-3 % w/w of the polyacid dispersant (see Negri at Table 5, Formulation 3B, column 6, row 13 teaching Alcogum L-62 Rheological modifier 0.3 wt%), and 
20-50 % w/w water (see Negri at [0159] teaching it will be understood “added water” refers to additional water not already present in any of the ingredients, and see Negri at Table 5, Formulation 3B, column 6, row 14 teaching water is 37.2 wt%).

Regarding claim 3, Negri teaches the limitations as applied to claim 1 above, and further teaches wherein the rheology-modifying additive comprises one or more of the following… a cellulosic thickener (see Negri at [0098] teaching suitable rheological modifiers… include… cellulosic… thickeners, and see Negri at Table 5, Formulation 3B, column 6, row 11 teaching Cellosize DCS Rheological polymer).

Regarding claim 4, Negri teaches the limitations as applied to claim 1 above, and further teaches wherein the spackling compound is a ready-mixed paste which comprises water in an amount from 20 % w/w to 50 % w/w by weight of the spackling compound total (see Negri at Table 5, Formulation 3B, column 6, row 14 teaching water is 37.2 wt%.  Since water is added in the composition that meets the claimed range, there is a reasonable expectation that the compound as taught by Negri is capable of being a ready-mixed paste).

Regarding claim 5, Negri teaches the limitations as applied to claim 1 above, and further teaches wherein the spackling compound comprises calcium carbonate in an amount from 20% w/w to about 50 % w/w by weight of the spackling compound total, including water (see Negri at Table 5, Formulation 3B, column 6, row 6 teaching Microwhite 100 Calcium Carbonate 23.2 wt%, and see Negri at Table 5, Formulation 3B, column 6, row 14 teaching water).

Regarding claim 8, Negri teaches the limitations as applied to claim 1 above, and further teaches wherein the hollow glass microspheres are in an amount in the range from 2% w/w to 40 % w/w by weight of the spackling compound total, including water (see Negri at Table 5, Formulation 3B, column 6, rows 4-5 teaching Scotchlite K1 11.6 wt% and Scotchlite iM16K 11.6 wt% (23.3 wt% total), and see Negri at Table 5, Formulation 3B, column 6, row 14 teaching water).

Regarding claim 9, Negri teaches the limitations as applied to claim 1 above, and further teaches wherein the spackling compound comprises one or more of the following rheology-modifying additive/clays… kaolinite (see Negri at [0009] teaching (i) delaminated clay, such as kaolin clay, wherein kaolin clay is taken to meet the claimed kaolinite, and see Negri at Table 5, Formulation 3B, column 6, row 11 teaching Actimin Kaolin Clay).

Regarding claim 11, Negri teaches the limitations as applied to claim 1 above, and further teaches the spackling compound comprises one or more of the following rheology-modifying additive/cellulosic thickener which comprises one or more of the following… hydroxyethyl cellulose (see Negri at [0098] suitable rheological modifiers… include… cellulosic… thickeners… teaching exemplary cellulosic ethers… wherein hydroxyethyl cellulose is featured in the list, and see Negri at Table 5, Formulation 3B, column 6, row 11 teaching Cellosize DCS Rheological polymer).

Regarding claim 12, Negri teaches the limitations as applied to claim 1 above, and further teaches wherein the spackling compound comprises a cellulosic thickener in an amount in the range from 0.1% w/w to 5 % w/w by weight of the spackling compound total, including water (see Negri at Table 5, Formulation 3B, column 6, row 11 teaching Cellosize DCS Rheological polymer 0.5 wt%, and see Negri at Table 5, Formulation 3B, column 6, row 14 teaching water). 

Regarding claim 13, Negri teaches the limitations as applied to claim 1 above, and further teaches the spackling compound comprises one or more of the following rheology-modifying additive/thickeners… a hydrophobically modified polyurethane (HEUR) (see Negri at [0098] teaching suitable rheological modifier… include… hydrophobically modified polyurethane (HEUR)).

Regarding claim 14, Negri teaches the limitations as applied to claim 1 above, and further teaches wherein the spackling compound comprises one or more of the following binders… acrylic binder (see Negri at [0085] teaching binder generally can be any suitable film-forming resin (or combinations thereof) capable of forming a solid film and binding solid materials to the surface to which the joint compound composition is applied… for example the binder can be an acrylic acid polymer and/or acrylic acid copolymer, and see Negri at Table 5, Formulation 3B, column 6, row 1 teaching Polyacrylate Ester Emulsion Rhoplex MC-1834P Binder), wherein the Polyacrylate Ester Emulsion Rhoplex MC-1834P Binder is taken to meet the claimed acrylic binder.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6-7, 10, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Negri.

Regarding claim 6, Negri teaches the limitations as applied to claim 1 above, and further teaches the spheres can have a diameter from about 10 microns to about 100 microns (see Negri at [0092]), the particle median size of the spheres taught by Negri would have to be within from about 10 microns to about 100 microns, thus it would overlap with the claimed wherein the hollow glass microspheres are a mixture of particles with a particle size distribution with a particle median size by volume in the range from 40 to 70 microns.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I).

Regarding claim 7, Negri teaches the limitations as applied to claim 1 above, and further teaches wherein the hollow glass microspheres are a mixture of particles having a minimum true density of at least 0.1 g/cc (see Negri at [0090] teaching the spheres can have any suitable density, such as a density… e.g., from about 0.0018 lb/in3 (~0.05 g/cm3 or ~0.05 g/cc) to about 0.36 lb/in3 (~1g/cm3 or ~1g/cc)).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I). 

Regarding claim 10, Negri teaches the limitations as applied to claim 1 above, and further teaches Actimin Kaolin Clay 0.5 wt% (see Negri at Table 5, Formulation 3B, column 6, row 11), which does not overlap with the claimed a rheology-modifying clay in an amount from 5% w/w to 20% w/w by weight of the spackling compound total, including water.
However, Negri teaches (i) delaminated clay, such as kaolin clay, in an amount from about 0.1 % to about 5% by weight of the wet composition (see Negri at [0009]), which overlaps with the claimed 5% w/w to 20% w/w by weight of the spackling compound total, including water.
Additionally, it has been held that "[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation", and “the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages” (see MPEP § 2144.05.II.A).	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected delaminated clay, such as kaolin clay, in an amount from about 0.1 % to about 5% by weight of the wet composition taught by Negri because there is a reasonable expectation of success that the disclosed amount range would be suitable.  

Regarding claim 15, Negri teaches the limitations as applied to claim 1 above, and teaches Rhoplex MC-1834P binder 13.9 wt% (see Negri at Table 5, Formulation 3B, column 6, row 1), but Negri does not explicitly teach wherein the spackling compound comprises from 0.5% w/w to 10% w/w of the binder, wherein the amount is calculated from weight of the spackling compound, including water.
However, Negri teaches (a)… binder in an amount from about 3% to about 90% by weight of the wet composition (see Negri at [0009]), which overlaps with the claimed 0.5% w/w to 10% w/w.
Additionally, it has been held that "[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation", and “the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages” (see MPEP § 2144.05.II.A).	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected binder in an amount from about 3% to about 90% by weight of the wet composition taught by Negri because there is a reasonable expectation of success that the disclosed amount range would be suitable.  

Regarding claim 16, Negri teaches the limitations as applied to claim 1 above, and further teaches Sorbitol humectant (see Negri at [0009] teaching (d) humectant, and see Negri at Table 5, Formulation 3B, column 6, row 9), but Negri does not explicitly teach wherein the spackling compound is further characterized by one or more of the following features: a) the humectant comprises one or more of the following: glycerol, ethylene glycol, diethylene glycol, triethylene glycol, propylene glycol, 234997A US GYP/2033.139006 di-propylene glycol, and/or tri-propylene glycol, or any combination thereof.
However, Negri teaches humectant is optionally included… any suitable humectants can be included such as… ethylene glycol is featured in the list (see Negri at [0096]), which meets the claimed ethylene glycol humectant.
Additionally, it has been held that “the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination” (see MPEP § 2144.07).  In this case, one of ordinary skill would recognize that ethylene glycol is a known humectant for the composition.
As such, one of ordinary skill in the art would appreciate that Negri teaches ethylene glycol that is a known humectant for the composition that is suitable for its intended use, and seek those advantages by replacing sorbitol with ethylene glycol.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to replace sorbitol with ethylene glycol as taught by Negri because ethylene glycol is a known humectant for the composition that is suitable for its intended use.

The recitations “b) the polyacid dispersant is a homopolymer or co-polymer of acrylic, methacrylic, crotonic and/or maleic acids and has a molecular weight in the range from 1,500 to 20,000 Daltons” and “c) The spackling compound of claim 1, wherein the spackling compound further comprises one or more of the following: a pigment, a biocide/preservative, a defoamer, a surfactant, fibers, a dryness indicator, a pH adjuster/stabilizer, and/or any combination thereof” are broadly treated as “optional” and are not positively required because of the recitation “and/or” in lines 6 and 9, thus the features of a) humectant as outlined above meets the limitations of claim 16.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARITES A GUINO-O UZZLE whose telephone number is (571)272-1039. The examiner can normally be reached M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARITES A GUINO-O UZZLE/Examiner, Art Unit 1731                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735